     1:18-cv-03102-TLW         Date Filed 05/14/20      Entry Number 12        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                    AIKEN DIVISION

 Kenneth Zasadil,                                  Case No. 1:18-cv-03102-TLW

               PLAINTIFF

        v.

 Sherri A. Lydon; T. DeWayne Pearson;                               Order
 Courtney Pope; Craig Burgess; Maria
 Andrews; Natalie Daniels; Crystal Williams;
 Dwight Bradham

               DEFENDANTS



       Plaintiff Kenneth Zasadil, proceeding pro se, brings this civil action. ECF No. 1. The

matter now comes before the Court for review of the Report and Recommendation (Report)

filed by the magistrate judge to whom this case was assigned. ECF No. 6.

       In the Report, the magistrate judge recommends that this case be summarily

dismissed for lack of subject matter jurisdiction. After the magistrate judge filed the Report,

Plaintiff filed objections. ECF No. 9. This matter is now ripe for decision.

       In reviewing the Report, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections . . . . The Court is not bound by the
       recommendation of the magistrate judge but, instead, retains responsibility
       for the final determination. The Court is required to make a de novo
       determination of those portions of the report or specified findings or
       recommendation as to which an objection is made. However, the Court is not
       required to review, under a de novo or any other standard, the factual or legal
       conclusions of the magistrate judge as to those portions of the report and
       recommendation to which no objections are addressed. While the level of
       scrutiny entailed by the Court’s review of the Report thus depends on whether
       or not objections have been filed, in either case the Court is free, after review,
       to accept, reject, or modify any of the magistrate judge’s findings or
       recommendations.

                                               1
     1:18-cv-03102-TLW        Date Filed 05/14/20     Entry Number 12      Page 2 of 2




Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

       In light of the standard set forth in Wallace, the Court has reviewed, de novo, the

Report and the objections. As discussed by the magistrate judge, Plaintiff is a military

veteran who claims to have a billing dispute with the United States Department of Veteran

Affairs over an outpatient medical care statement. Plaintiff claims that the defendants have

suppressed his claims as well as participated in other misconduct. After careful review of the

Report and the objections, for the reasons stated by the magistrate judge, the Report, ECF

No. 6, is ACCEPTED. Because there is no apparent basis for federal jurisdiction over this

matter, the Court concludes that the Complaint must be dismissed. Plaintiff’s objections, ECF

No. 9, are OVERRULED.        Plaintiff’s Complaint, ECF No. 1, is DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED.

                                           s/ Terry L. Wooten
                                           Terry L. Wooten
                                           Senior United States District Judge

May 13, 2020
Columbia, South Carolina




                                              2
